TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00461-CV


                                Paul Schexnailder, Appellant

                                              v.

                         AXYS Capital Credit Fund, LLC, Appellee


                FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-001372, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Paul Schexnailder has filed an agreed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: September 20, 2019